DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 03/22/2021 and 04/19/2021. An initialed copy is attached to this Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/262,439 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application encompass the claims and disclosure of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-11, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (“Variable Wave Plate via Tunable Form-Birefringent Structures” 2008), hereinafter “Wilson”.
Regarding claim 1, Wilson discloses a form birefringent optical element (I. Introduction) comprising: a structured layer (see Figs. 1, 2 – grating structure of PDMS); and a dielectric environment (planar portion of PDMS) disposed over the structured layer (see annotated Fig. 2 below); a primary electrode (ITO) (see Fig. 1); and a secondary electrode (ITO) overlapping at least a portion of the primary electrode (ITO), wherein: at least one of the structured layer and the dielectric environment comprises a nanovoided polymer (PDMS structure) (see Figs. 1, 2, I. Introduction), the nanovoided polymer having a first refractive index in an unactuated state and a second refractive index different than the first refractive index in an actuated state (I. Introduction); the nanovoided polymer is disposed between the primary electrode and the secondary electrode (see Figs. 1, 2); the actuated state corresponds to an electric potential applied between the primary electrode and secondary electrode (B. Actuation); and the second refractive index results from a compression of nanovoids in the nanovoided polymer by the electric potential in the actuated state (see Fig. 2, A. Optical Properties, B. Actuation).

    PNG
    media_image1.png
    444
    415
    media_image1.png
    Greyscale


Regarding claim 3, Wilson discloses wherein the structured layer comprises the nanovoided polymer and the dielectric environment comprises air (see Fig. 2).
Regarding claim 4, Wilson discloses wherein the structured layer comprises a substantially dense polymer and the dielectric environment comprises the nanovoided polymer (see Fig. 2, I. Introduction).
Regarding claim 5, Wilson discloses wherein the structured layer comprises the nanovoided polymer and the dielectric environment comprises a substantially dense polymer (see Fig. 2, I. Introduction).
Regarding claim 6, Wilson discloses wherein the structured layer and the dielectric environment each comprise the nanovoided polymer (see Fig. 2, I. Introduction).
Regarding claim 7, Wilson discloses wherein the first refractive index is equal to a refractive index of the dielectric environment (A. Optical Properties).
Regarding claim 8, Wilson discloses wherein the second refractive index is equal to a refractive index of the dielectric environment (A. Optical Properties).
Regarding claim 9, Wilson discloses wherein the nanovoided polymer is configured to have a higher refractive index in the actuated state due to the compression of the nanovoids in the nanovoided polymer (A. Optical Properties).
Regarding claim 10, Wilson discloses further comprising: wherein the nanovoided polymer abuts the primary electrode (ITO) and the secondary electrode (ITO) (see Figs. 1, 2).
Regarding claim 11, Wilson discloses wherein the nanovoided polymer comprises a uniform void topology (see Figs. 1, 2).
Regarding claim 13, Wilson discloses a form birefringent optical element (I. Introduction)  comprising: a structured layer (see Figs. 1, 2 – grating structure of PDMS); a dielectric 
Regarding claim 15, Wilson discloses wherein the dielectric environment is disposed directly over the structured layer (see Fig. 2).
Regarding claim 16, Wilson discloses a method comprising: forming a primary electrode (ITO); forming a structured layer over the primary electrode (ITO) (see Figs. 1, 2 – grating structure of PDMS); forming a dielectric layer (planar portion of PDMS) over the structured layer (see Fig. 2, I. Introduction); and forming a secondary electrode (ITO) (see Fig. 1); wherein: at least one of the structured layer and the dielectric layer comprises a nanovoided polymer (PDMS) and the nanovoided polymer is disposed between and abutting the primary electrode and the secondary electrode (I. Introduction); the nanovoided polymer has a first refractive index in an unactuated state and a second refractive index different than the first refractive index in an actuated state (I. Introduction); the actuated state corresponds to an electric potential applied between the primary electrode and secondary electrode (B. Actuation); and the second refractive index results from a compression of nanovoids in the nanovoided polymer by the electric potential in the actuated state (see Fig. 2, A. Optical Properties, B. Actuation).

Regarding claim 18, Wilson discloses wherein the structured layer and the dielectric layer each comprise the nanovoided polymer (see Fig. 2, I. Introduction).
Regarding claim 19, Wilson discloses further comprising applying the electric potential between the primary electrode and the secondary electrode (see Figs. 1, 2, I. Introduction).
Regarding claim 20, Wilson discloses wherein the secondary electrode is formed directly over the structured layer (see Figs. 1, 2, I. Introduction).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson (“Variable Wave Plate via Tunable Form-Birefringent Structures” 2008) in view of Seiberle et al. (USPG Pub No. 2007/0020404), hereinafter “Seiberle”.
Regarding claim 12, Wilson discloses the claimed invention, but does not specify wherein the nanovoided polymer comprises a non-uniform void topology. In the same field of endeavor, Seiberle discloses wherein the nanovoided polymer comprises a non-uniform void topology (Paragraph 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the element of Wilson with wherein the nanovoided polymer comprises a non-uniform void topology of Seiberle for the purpose of providing a film or coating with high physical stability (Paragraph 3). 
Response to Arguments
Applicant’s arguments with respect to claims 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/21/2021